


Exhibit 10.5


    
AMENDED AND RESTATED
AGREEMENT
for the
OWNERSHIP
of the
JIM BRIDGER PROJECT
between
IDAHO POWER COMPANY
and
PACIFICORP
    
 






--------------------------------------------------------------------------------




INDEX




Part I
1.
RECITALS
1


2.
AGREEMENT
2


3.
DEFINITIONS
2


4.
OWNERSHIP RIGHTS AND INTERESTS
4


5.
[DELETED]
5


6.
DAMAGE TO OR DESTRUCTION OF PROJECT; DISPOSITION UPON ABANDONMENT
5


7.
WAIVER OF RIGHT TO PARTITION
6


8.
TERMINATION
7





Part II
1.
LIABILITIES
7


2.
DEFAULTS
7


3.
UNCONTROLLABLE FORCES
8


4.
TRANSFERS AND ASSIGNMENTS: SECURED INTERESTS
8


5.
COVENANTS RUNNING WITH THE LAND
9


6.
OBLIGATIONS ARE SEVERAL
10


7.
SUCCESSORS AND ASSIGNS
10


8.
ARBITRATION
10


9.
APPLICABLE LAWS AND REGULATIONS
11


10.
NOTICES
12


11.
ADDITIONAL DOCUMENTS
12


12.
EFFECTIVENESS OF THIS AGREEMENT
12


13.
ENTIRE AGREEMENT
12





i






--------------------------------------------------------------------------------










Exhibits


    
A.
AMENDMENT TO AGREEMENTS FOR THE OPERATION AND OWNERSHIP OF THE JIM BRIDGER
PROJECT
A-1
B.
O&M AGREEMENT
B-1
 
ATTACHMENT A TO EXHIBIT B
B-4
 
ATTACHMENT B TO EXHIBIT B
B-7





























ii




--------------------------------------------------------------------------------




AGREEMENT FOR THE OWNERSHIP OF THE JIM BRIDGER PROJECT
AGREEMENT, dated as of December 11, 2014, between IDAHO POWER COMPANY (Idaho),
an Idaho corporation, and PACIFICORP (formerly PACIFIC POWER & LIGHT COMPANY)
(PacifiCorp), an Oregon corporation, hereinafter collectively referred to as
"parties",
WITNESSETH:
PART I.
1.RECITALS: This Agreement is made with reference to the following facts, among
others:
1.1    Idaho is engaged in the generation, transmission and distribution of
electric power and energy as an electric utility in southern Idaho, eastern
Oregon and northern Nevada.
1.2    PacifiCorp is engaged in the generation, transmission and distribution of
electric power and energy as an electric utility in Oregon, northern California,
Idaho, Montana, Washington and Wyoming.
1.3    Idaho and PacifiCorp are both members of the Western Systems Coordinating
Council, which comprises operating utilities in thirteen western states and part
of British Columbia, all of whose systems are interconnected.
1.4    Both PacifiCorp and Idaho have connections with the above described
interconnected systems at several points.
1.5    PacifiCorp has acquired from the Union PacifiCorp Railroad Company, the
United States Government and the State of Wyoming certain leases covering coal
deposits in Sweetwater County, Wyoming, and has acquired certain rights to
stored water in Fontenelle Reservoir on the Green River in Wyoming, and has
filed for additional natural flow rights in said stream.


1




--------------------------------------------------------------------------------




1.6    PacifiCorp and Idaho are desirous of jointly building a project
consisting of a coal-fired steam electric generating project, which project will
be known as the "Jim Bridger Project" near the lands covered by said coal
leases, using the coal therein and the water rights, described in Section 1.5,
the generation from which will be conducted to the transmission systems of and
be distributed by said companies.
1.7    On September 22, 1969, the parties executed a letter of intent which set
forth the consideration for and the general scope of an agreement or agreements
to be entered into with respect to their participation in the ownership and
production from three 500 megawatt steam electric generating units to be built
in south-western Wyoming.
1.8    This Agreement is executed for the purpose of confirming the respective
ownership interests of Idaho and PacifiCorp in the Project, the nature of such
interests and the respective percentage ownerships of the parties thereto and
for the purpose of establishing the respective obligations of Idaho and
PacifiCorp with respect to the ownership of such project.
1.9    All references herein to sections are to sections of Part I unless
otherwise specified.
2.AGREEMENT:
2.1    The parties, for and in consideration of the mutual covenants to be by
them kept and performed, agree with respect to the ownership of the Project as
set forth in this Agreement.
3.DEFINITIONS: The following terms, when used herein, shall have the meaning
specified:
3.1    Project: The Jim Bridger Project, located in Sweetwater County, Wyoming,
a 2,000 megawatt coal-fired electric power plant, which will consist generally
of four units, each of approximately 500 megawatts, each with turbine generator,
coal-fired steam generator,


2




--------------------------------------------------------------------------------




condenser, pumps, motors, feedwater heaters, cooling water systems, protection
and control systems, coal pulverizing systems, air pollution control systems and
main and auxiliary power systems; and such facilities common to the four units,
as coal receiving and stocking systems, a unit coal train, water treating
systems, ash handling and disposal systems, roads, utilities systems and other
site developments, offices, warehouses and machine shops, and all other
appurtenances and structures required for the efficient and reliable operation
of a modern steam electric power plant; the Water Supply System; the switchyard;
all real property and property rights, including access easements and
appurtenances, acquired for or in connection with the Project or used in the
operation and maintenance thereof.
3.2    Unit: A complete 500 megawatt generating plant, including boiler, turbine
generator, that part of coal preparation and supply, and all attachments and
accessories and controls, readily identified with and solely associated with the
Unit.
3.3    Common Facilities: All facilities, other than the facilities included in
each Unit, which will serve and be required in connection with the operation and
maintenance of more than one unit, including, without limitation, Water Supply
System, the switchyard other than the 345 kv facilities included in a unit,
access roads, railroads, a unit coal train, coal receiving and stocking systems,
engineering and legal fees and expenses, easements and all lands or interest in
land included in the Project.
3.4    [DELETED]
3.5    Water Rights: Rights obtained by PacifiCorp from the State of Wyoming by
contract dated November 20, 1969, for 35,000 acre feet stored water in
Fontenelle Reservoir, of which 25,000 acre feet is referred to as "senior
priority" water and 10,000 acre feet is referred to


3




--------------------------------------------------------------------------------




as "junior priority" water and other rights obtained by PacifiCorp or applied
for by the parties to store water and to divert and use waters of the Green
River.
3.6    Water Supply System: The river diversion facilities, pumping station,
control valves, conduits, structures, pipeline, associated land and land rights
and other related common facilities used to convey water from the Green River to
the Jim Bridger Project and to supply the water for said Project.
3.7    [DELETED]
3.8    Completion: Date when the parties determine that a Unit is ready for
continuous commercial operation.
3.9    Project Agreements:
(a)Agreement for the Ownership of the Jim Bridger Project ("Ownership
Agreement").
(b)Agreement for the Construction of the Jim Bridger Project ("Construction
Agreement").
(c)Agreement for the Operation of the Jim Bridger Project ("Operation
Agreement").
The three said Agreements constitute the Project Agreements and shall be
construed together.
3.10    [DELETED]
4.OWNERSHIP RIGHTS AND INTERESTS:
4.1    Except as otherwise provided in this Agreement, the parties will own the
Project as tenants in common with Idaho owning a 33-1/3% undivided interest and
PacifiCorp owning a


4




--------------------------------------------------------------------------------




66-2/3% undivided interest. Such percentages are hereinafter referred to as the
parties' "percentage share."
4.2    If Unit No. 3 is not a 500 megawatt unit, the parties shall determine the
appropriate percentage ownership in the entire Project and shall execute and
deliver suitable instruments of conveyance to provide for the changes in
ownership percentages and will also make any necessary changes in the other
Project Agreements in accordance with the respective ownerships.
4.3    In order to effectuate the ownership as tenants in common in the
respective percentages set out in Section 4.1, or in such other percentages as
provided in this Agreement, the parties will execute and cause to be recorded
any instruments of title required in order to provide the respective ownership
interests of the parties in and to the Project.
4.4    In order to transmit the electricity generated from the Jim Bridger
Project, it will be necessary to construct electric transmission lines, and
separate agreements will be consummated between the parties with respect to the
ownership, use and operation thereof.
5.[DELETED]


6.
DAMAGE TO OR DESTRUCTION OF PROJECT: DISPOSITION UPON ABANDONMENT:

6.1    If all, or substantially all, of the Project be destroyed or damaged
beyond repair or damaged to the extent that the cost of repair substantially
exceeds the proceeds of insurance available for reconstruction or repair and the
parties do not agree to reconstruct or repair the Project, or if for any reason
the parties determine to abandon the Project, the salvageable portion of the
Project and the plant site shall be disposed of in accordance with a procedure
agreed upon by the parties or if the parties cannot agree, they shall be sold at
public auction, the proceeds from such disposition shall be distributed to the
parties in accordance with their respective
5




--------------------------------------------------------------------------------




ownerships; any demolition, removal and cleanup costs shall be charged against
and borne by the parties in accordance with their respective ownerships;
provided, however, that if either of the parties of the Project elect to
reconstruct the Project, the value of the Project shall be appraised by
independent appraisers and an amount of money equal to such value multiplied by
the appropriate respective percentage ownership of the other party shall be paid
by the party so electing; the party upon receiving payment shall convey its
interest in the Project to the party so electing to reconstruct.
6.2    In the event that less than substantially all of the Project shall be
destroyed and the cost of repair, restoration or reconstruction does not
substantially exceed the proceeds of applicable insurance, unless otherwise
agreed by the parties, the Project shall be repaired, restored or reconstructed
by the parties in such manner as to restore the Project to substantially the
same general character and use as the original project, with the cost of such
reconstruction or repair in excess of the proceeds of insurance, to be paid by
the parties in accordance with their respective percentage shares.
7.WAIVER OF RIGHT TO PARTITION:
7.1    The parties and each of them shall, to the extent provided in this
Agreement, accept title to the Project, as tenants in common, and agree that
their interests therein shall be held in such tenancy in common.
7.2    So long as the Project or any part thereof as originally constructed,
reconstructed or added to is used or useful for the generation of electric power
and energy, or to the end of the period permitted by applicable law, whichever
first occurs, the parties waive the right to partition whether by partitionment
in kind or sale or division of the proceeds thereof and agree that they


6




--------------------------------------------------------------------------------




will not resort to any action at law or in equity to partition and further waive
the benefit of all laws that may now or hereafter authorize such partition of
the properties comprising the Project.
8.TERMINATION:
8.1    This Agreement shall terminate at such time as the Project or any part
thereof as originally constructed, reconstructed or added to is no longer used
or usable for the generation of power or electric energy, and the salvageable
portion of the Project shall be disposed of as provided for in Section 6.1).


PART II.
1.    LIABILITIES:
Any loss, cost, liability, damage and expense to the parties or either party
resulting from the construction, operation, maintenance, reconstruction or
repair of the Project and based upon injury to persons or employees of the
parties or others, or other parties, or damage to property including the
property of parties or other parties to the extent not covered by collectible
insurance shall be charge-able to Construction Cost or Operating Expenses as may
be appropriate.
2.    DEFAULTS:
(a)Each party hereby agrees that it will make all payments and perform all other
obligations by it to be made or performed pursuant to all of the terms,
covenants and conditions contained in the Project Agreements and that a default
by a party of any of terms, covenants and conditions contained in any of the
Project Agreements shall be an act of default under this Agreement.
(b)In the event a party shall dispute an asserted default by it, then such party
shall make payment of any sums in dispute or perform the obligation in dispute
but may do so under protest. Such protest shall be in writing and shall specify
the reasons upon which the


7




--------------------------------------------------------------------------------




protest is based and shall be mailed to the other party. Upon settlement of such
dispute by the parties, by arbitration, or by a court of competent jurisdiction,
as the case may be, then appropriate adjustments shall be made.
3.    UNCONTROLLABLE FORCES:
No party shall be considered to be in default in the performance of any of the
obligations hereunder, other than obligations of the parties to pay costs and
expenses, if failure of performance shall be due to uncontrollable forces. The
term "uncontrollable forces" shall mean any cause beyond the control of the
party affected and which, by the exercise of reasonable diligence, the party is
unable to overcome, and shall include, but not be limited to an act of God,
fire, flood, explosion, strike, sabotage, an act of the public enemy, civil or
military authority, including court orders, injunctions, and orders of
government agencies with proper jurisdiction prohibiting acts necessary to
performance hereunder or permitting any such act only subject to unreasonable
conditions, insurrection or riot, an act of, the elements, failure of equipment,
or inability to obtain or ship materials or equipment because of the effect of
similar causes on suppliers or carriers. Nothing contained herein shall be
construed so as to require a party to settle any strike or labor dispute in
which it may be involved. A party rendered unable to fulfill any obligation by
reason of uncontrollable forces shall exercise due diligence to remove such
inability with all reasonable dispatch.
4.    TRANSFER AND ASSIGNMENTS: SECURED INTERESTS:
This Agreement, the undivided interest of a party in the Project, and the
property, real or personal, related thereto may be transferred and assigned as
follows but not otherwise:
(a)    To any mortgagee, trustee, or secured party, as security for bonds or
other indebtedness of such party, present or future, and such mortgagee, trustee
or secured party may
8




--------------------------------------------------------------------------------




realize upon such security in foreclosure or other suitable proceedings, and
succeed to all right, title and interest of such party. Anything herein to the
contrary notwithstanding, any such mortgagee, trustee or secured party may sell
the undivided interest obtained upon such foreclosure or other suitable
proceedings to any person.
(b)    To any corporation or other entity acquiring all or substantially all the
property of the party making the transfer.
(c)To any corporation or entity into which or with which the party making the
transfer may be merged or consolidated.
(d)To any corporation or entity, the stock or ownership of which is wholly owned
by the party making the transfer.
(e)To any other person where the other party consents to such transfer, in
advance in writing.
(f)No transfer or assignment may be made except under Section 4(a) Part II
unless simultaneously the party's interests in all other Project Agreements are
similarly transferred or assigned to the same person or persons, and such person
or persons have assumed all the duties and obligations of the party transferring
or assigning under this Agreement and under all other Project Agreements.
(g)Transfers or assignments shall not relieve a party of any obligation
hereunder, except to the extent agreed in writing by the other party.
5.    COVENANTS RUNNING WITH THE LAND:
All of the respective covenants and agreements set forth herein shall bind and
shall be and become the respective obligations of each party, its successors and
assigns, and shall be obligations running with each of such party's rights,
titles and interests in the Project and with all


9




--------------------------------------------------------------------------------




of the rights, titles and interests of each such party in, to and under the
Project Agreements and with the rights, titles and interest in and to all real
property and real property rights and personal property and personal property
rights. It is the specific intention of this pro-vision that all of such
covenants, conditions and obligations shall be binding upon any party which
acquires any of the rights, titles and interests of either party in the Project
or in, to and under the Project Agreements.
6.    OBLIGATIONS ARE SEVERAL:
The duties, obligations and liabilities of the parties hereunder are intended to
be several and not joint or collective and neither of the parties shall be
jointly or severally liable for the acts, omissions or obligations of the other.
Nothing herein contained shall be construed to create an association, joint
venture, partnership, or impose a partnership duty, obligation or liability, on
or with regard to either of the parties. No party shall have right or power to
bind the other party without its express, written consent, except as expressly
provided in this Agreement.
7.    SUCCESSORS AND ASSIGNS:
Subject to the restrictions on transfer and assignment herein provided, all of
the respective covenants and obligations of each of the parties shall be and
become the respective obligations of the successors and assigns of each such
party and shall be obligations running with the respective party's rights,
titles and interests in the Project. It is the specific intention of this
provision that all such covenants and obligations shall be binding upon any
party which acquires any of the right, title and interest of either of the
parties in the Project.
8.    ARBITRATION:
Any dispute arising between the parties involving any of the terms, covenants
and conditions of this Agreement shall be subject to arbitration in accordance
with the following procedure.


10




--------------------------------------------------------------------------------




The party demanding arbitration shall give to the other party notice in writing
of such demand. The parties shall meet within ten (10) days thereafter to select
an arbitrator by mutual agreement. In the event the parties cannot agree upon
such arbitrator, the Judge or any judge, if more than one, of the District Court
of the United States for the State of Wyoming or such tribunal as may at the
time be the successor of such Court, may, upon request of any party, appoint the
arbitrator who shall be an individual of national reputation having demonstrated
expertise in the field of the matter or item to be arbitrated. If pending any
arbitration under this Agreement, the arbitrator, or successor or substitute
arbitrator, shall die or for any reason be unable or unwilling to act, his
successor shall be appointed as he was appointed, and such successor or
substitute arbitrator, as to all matters then pending, shall act the same as if
he had been originally appointed as an arbitrator. The award of the arbitrator
so chosen shall be final and binding upon all parties, and if necessary and
appropriate in the premises, the arbitrator may make an order requiring specific
performance of any of the terms and conditions of said award. Each party shall
bear the expense of preparing and presenting its own case, and the expense of
the arbitrator shall be equitably divided between the parties by the arbitrator.
9.    APPLICABLE LAWS AND REGULATIONS:
The parties in their performance of their obligations hereunder shall conform to
all applicable laws, rules and regulations and, to the extent that their
operations may be subject to the jurisdiction of state or federal regulatory
agencies, subject to the terms of valid and applicable orders of any such
agencies. This Agreement shall be subject to the laws of the State of Wyoming.
This Agreement is subject to the approval of any state or federal regulatory
agency having jurisdiction thereof.


11




--------------------------------------------------------------------------------




10.    NOTICES:
Any notice, demand or request provided for in this Agreement served, given or
made in connection therewith shall be deemed properly served, given or made if
sent by registered or certified mail, postage prepaid, addressed to the party at
its principal place of business to the attention of the president or chief
executive officer of PacifiCorp or Idaho. A party may at any time, and from time
to time, change its designation of the person to whom notice shall be given by
written notice to the other party as hereinabove provided.
11.    ADDITIONAL DOCUMENTS:
Each party, upon request by the other party, shall make, execute and deliver any
and all documents reasonably required to implement the terms of this Agreement.
12.    EFFECTIVENESS OF THIS AGREEMENT:
This Agreement, including the Parties’ rights and obligations hereunder, shall
become effective, if at all, on the Closing Date as set out in the Joint
Purchase and Sale Agreement (“JPSA”) between the Parties and dated October 24,
2014. For the avoidance of doubt, no aspect of this Agreement, other than this
Section 12, shall have any effect unless and until the Closing Date occurs. If
the Closing Date does not occur and the JPSA is terminated, this Agreement,
including this Section 12, shall become void ab initio.
13.    ENTIRE AGREEMENT:
This Agreement, together with Exhibits hereto, embody the entire agreement and
understanding of the Parties in respect to the subject matter hereof. This
Agreement supersedes all prior agreements and understandings between the Parties
with respect to the subject matter hereof.
[Signature Page to Follow]
 
12




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement in several
counterparts.
    






IDAHO POWER COMPANY




By: /s/ Lisa Grow
Name:
Lisa Grow

Title:
SVP Power Supply





PACIFICORP




By: /s/ Rick Vail
Name: Rick Vail
Title: VP - Transmission
    






















13




--------------------------------------------------------------------------------




EXHIBIT A


AMENDMENT TO AGREEMENTS FOR THE OPERATION AND
OWNERSHIP OF THE JIM BRIDGER PROJECT
The parties to this agreement are PACIFIC POWER & LIGHT COMPANY, a Maine
corporation (“Pacific”), and IDAHO POWER COMPANY, a Maine corporation (“Idaho”).


RECITALS
1.As of September 22, 1969, Pacific and Idaho executed an “Agreement for the
Operation of the Jim Bridger Project” (“Operation Agreement”) and an “Agreement
for the Ownership of the Jim Bridger Project” (“Ownership Agreement”).
2.Pursuant to the Operation and Ownership Agreements Pacific and Idaho
contemplated the joint operation and ownership of coal properties to supply coal
for Units Nos. 1, 2 and 3 of the Jim Bridger Project. Pacific and Idaho have
determined that these properties will be operated and owned by a joint venture
consisting of wholly owned subsidiary corporations of Pacific and Idaho.
3.Subsection 5.1 of the Ownership Agreement contemplated the assignment to Idaho
of a one-third undivided interest in the coal in an area sufficient to provide
the necessary coal for Units Nos. 1, 2 and 3 of the Jim Bridger Project. Under
Subsections 5.3 and 5.5 of the Ownership Agreement, the parties contemplated
that if Idaho so desired, additional coal for additional units would be made
available to Idaho.
4.Idaho and Pacific have tentatively determined that Idaho will desire coal for
a generator to be constructed after completion of Unit No. 3 of the Jim Bridger
Project and Pacific desires to make available to Idaho, on a reasonable basis,
sufficient coal reserves to provide Idaho with an assured coal supply.


A-1




--------------------------------------------------------------------------------




5.The parties have determined that various provisions of the Operation and
Ownership Agreements will not be applicable if the coal properties are to be
operated by a joint venture consisting of wholly owned subsidiaries of Pacific
and Idaho.


AGREEMENT
In consideration of their mutual promises, the parties agree as follows:
1.The following provisions of the Operation and Ownership Agreements are hereby
terminated, rescinded and of no further force and effect as of September 22,
1969:


Operation Agreement
(a)Subsection 3.1 is amended by deleting “the portion of the area covered by the
coal leases in which Idaho and Pacific hold undivided interests pursuant to
Section 5 of the Ownership Agreement” and “the Coal Supply System”.
(b)Subsection 3.3 is amended by deleting “the Coal Supply System”.
(c)Subsection 3.7 is deleted.
(d)Subsection 5.1 (d) is amended by substitution for this subsection the words
“Costs of coal”.
(e)Subsection 5.1(k) is deleted.
(f)Subsection 5.2 is deleted.
(g)Subsection 6.1 (a) is amended to delete “Excluding variable coal mining
operating expenses”.
(h)Subsection 6.1 (b) is deleted.
(i)Subsection 6.1 (c) is amended by deleting parts (ii) and (iii).
(j)Subsection 7.1 is deleted.
(k)Section 8 is deleted.
A-2




--------------------------------------------------------------------------------




Ownership Agreement
(a)    Subsection 3.1 is amended by deleting “the portion of the area covered by
the coal leases in which Idaho and Pacific hold undivided interests pursuant to
Section 5 of this Agreement” and “the Coal Supply System”.
(b)    Subsection 3.3 is amended by deleting “Coal Supply System”.
(c)    Subsection 3.4 is deleted.
(d)    Subsection 3.7 is deleted.
(e)    Subsection 3.10 is deleted.
(f)    Subsection 4.2 is amended by deleting “(excluding undivided interests in
the coal covered by the Coal Leases provided by Section 5)”.
(g)    Section 5 and its parts are deleted.
(h)    Subsection 6.1 is amended by deleting wherever used the parenthetical
phrase “(excluding the Coal Mine)”.
(i)    Subsection 8.1 is amended by deleting “(excluding the coal mine)”.
2.Pacific agrees to cause the incorporation of a wholly owned subsidiary,
Pacific Minerals, Inc., a Wyoming corporation (“Minerals”), and Idaho agrees to
cause the incorporation of a wholly owned subsidiary, Idaho Energy Resources Co.
a Wyoming corporation (“Resources”). Pacific and Idaho agree that these two
corporations will enter into a joint venture to provide coal for the Jim Bridger
Project.
3.Pacific shall retain the consideration of $390,000 previously paid to it under
Subsection 5.2 of the Ownership Agreement as a bonus paid.
4.Pacific hereby assigns, subleases and transfers to Idaho, and agrees to cause
the assignment, sublease or transfer of, a one-third undivided interest in the
Jim Bridger Coal Leases defined in Subsection 3.4 of the Ownership Agreement
(the “Coal Leases”). The
A-3




--------------------------------------------------------------------------------




parties shall make suitable joint or separate applications and will otherwise
cooperate in securing approval of the sublease by the Department of the Interior
of the one-third undivided interest in the federal coal leases referred to in
said Subsection 3.4, and approval of the sublease or by the State of Wyoming of
the one-third undivided interest in the Wyoming lease referred to in said
Subsection 3.4.
5.As consideration for the above transfer, Idaho agrees to and hereby assumes
and agrees to perform each and all of the obligations and covenants of Pacific
pursuant to the terms of the coal leases, up to its interest therein created
hereby, including the obligation to pay one-third of all minimum, advance and
production royalties pertaining to said coal leases, when and as the same shall
become due under the terms thereof. In addition, Idaho shall pay to Pacific
overriding production royalties as follows:
(a)With respect to each ton of coal mined from the federal leases,
two-and-two-thirds cents (2-2/3¢) per ton; and
(b)With respect to each ton of coal mined from the Union Pacific and Wyoming
leases, four cents (4¢) per ton.
All said overriding royalties to be paid Pacific shall be paid on or before
sixty (60) days from the date of sale of coal to which said overriding royalties
pertain.
6.As advance prepaid royalties, Idaho shall pay to Pacific (a) on or before
March 1, 1974, the sum of $3,410,000; (b) within 90 days after Idaho shall have
notified Pacific by mail of its desire to utilize additional coal tonnage to
provide fuel to generating facilities to be owned by Idaho in addition to Units
Nos. 1, 2 and 3 of the Jim Bridger Project, the sum derived by multiplying
one-third of the total remaining recoverable coal reserves of the Bridger Coal
Field expressed in tons (which reserves shall be calculated in accordance with
an acceptable


A-4




--------------------------------------------------------------------------------




modified mining plan developed at or about the time of Idaho's notice to
Pacific, after taking into account such reserves as must be dedicated to insure
full compliance with all prior coal sales agreements to provide coal from the
Bridger Coal Field to said Units Nos. 1, 2 and 3) by 10 cents per ton. Such
amounts shall be used as credits annually by Idaho up to the full amount thereof
against all overriding production royalties payable by Idaho to Pacific under
paragraph 5 above.
7.Pacific agrees that Idaho shall have the right to assign, sublease and
transfer to Resources, which shall have the same right to assign, sublease and
transfer to the joint venture of Minerals and Resources the one-third undivided
interest in the Jim Bridger Coal Leases described in Section 4 of this Agreement
in return for assumption of obligations and payments by the joint venture to
Resources and by Resources to Idaho of all royalties described in Section 5 of
this Agreement, including overriding royalties in the amounts set forth in (a)
and (b) of such section.
8.Pacific and Idaho agree that the aggregate over-riding royalties payable by
the joint venture of Minerals and Resources to Pacific shall not exceed eight
cents (8¢) per ton of coal mined from the federal leases and twelve cents (12¢)
per ton of coal mined from the Union Pacific and Wyoming leases; provided,
however, that nothing herein shall obligate the joint venture, Minerals or
Pacific to reimburse Idaho, Resources, or the venture for any advance prepaid
royalties previously paid to Pacific.










A-5








--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Amendment to the Agreements
for the Operation and Ownership of the Jim Bridger Project this 1st day of
February, 1974.


PACIFIC POWER & LIGHT COMPANY




By: /s/ Don C. Fisbee    
Chairman of the Board


ATTEST:




/s/ George D. Rives            
Assistant Secretary




IDAHO POWER COMPANY




By: /s/ Albert Carlson    
President


ATTEST:




/s/ James E. Bruce            
Secretary




    










A-6




--------------------------------------------------------------------------------




EXHIBIT B


O&M Agreement


 
700 N.E. Multnomah St.
Portland, Oregon 97232-4116
(503) (503) 731-2157
FAX (503) 731-2027
PACIFICORP
 

February 16, 1994
Jan Packwood, Vice President
Idaho Power Company
P.O. Box 70
Boise, Idaho 83707


Dear Mr. Packwood:


The source for auxiliary power, station service and service to the Jim Bridger
Mine has previously been provided for via a 34.5 tertiary winding of the 345/230
kV station transformers, through a 34.5 isolation transformer. Serving these
34.5 kV loads in this method has recently caused the loss of the 34.5 kV
isolation transformer and one of the two 345/230 kV transformers as a result of
faults on the 34.5 kV system.
PacifiCorp and Idaho Power personnel have discussed a proposal to install a
230/34.5 kV, 75 MVA transformer in the Jim Bridger Plant switchyard to reduce
risk to the Jim Bridger Plant and to provide better service for the 34.5 kV
loads. From those discussions, it has been determined that approximately one
half of the proposed transformer's capacity is adequate to serve the Jim Bridger
Plant requirements.
The estimated total cost to install the transformer and associated metering,
relaying and communications is $2,759,548. A copy of the ER for the transformer
installation is attached. The installation of the transformer and associated
equipment is currently underway with an anticipated in-service date of March 15,
1994.
Pursuant to the Jim Bridger Ownership and Operation Agreement, cost at the Jim
Bridger switchyard are to be shared on a basis of two-thirds (2/3) PacifiCorp,
one-third (1/3) Idaho Power. However, in that only fifty percent (50%) of the
transformer's capacity is required for plant use, the Parties have agreed that
Idaho Power's share of the cost would be one-sixth of the total cost of the
installation. In addition, Idaho Power's contribution to the operation and
maintenance expenses for the transformer and related 34.5 kV facilities shall be
one-sixth of the actual operation and maintenance expense of the transformer and
associated34.5 kV facilities.


B-1




--------------------------------------------------------------------------------




Jan Packwood, Vice President
Idaho Power Company
Page 2
February 16, 1994




If Idaho Power agrees with the above, please sign in the space provided below
and return one fully executed original of this Letter Agreement to PacifiCorp.
Sincerely,
/s/ Dennis P. Steinberg


Idaho Power Company
By:    /s/ J. B. Packwood        
Title:    Vice President            
    


























B-2




--------------------------------------------------------------------------------






[ownershipagreementimage1.jpg]
B-3






--------------------------------------------------------------------------------




ATTACHMENT A TO EXHIBIT B
 
700 N.E. Multnomah St.
Portland, Oregon 97232-4116
(503) (503) 731-2157
FAX (503) 731-2027
PACIFICORP
Pacific Power Utah Power
 

May 20, 1994
Lois D. Cashell, Secretary
Federal Energy Regulatory Commission
c/o Dockets Branch, Room 3110
825 N. Capitol Street, N.E.
Washington, D.C. 20426


Re:     Docket No. ER94-1134-000


Dear Ms. Cashell:


PacifiCorp files herewith in accordance with 18 CFR 35 of the Commission's Rules
and Regulation, an original and six (6) copies this letter as an amendment to
its filing in the docket referenced above.


By letter dated April 4, 1994, PacifiCorp filed with the Commission a Letter
Agreement dated February 16, 1994 between PacifiCorp and Idaho Power Company
("Idaho Power"). The Letter Agreement provides for the joint construction and
ownership of a new 230/34.5 kV transformer to be installed in the electrical
switchyard of the parties' jointly owned Jim Bridger Project. The Letter
Agreement also provides for cost sharing of the operation and maintenance costs
incurred by PacifiCorp pursuant to the Jim Bridger Ownership and Operation
Agreement between the parties.


Attached to the Letter Agreement is PacifiCorp's Expenditure Requisition ("ER")
which was prepared to estimate the cost of the installation of the new
transformer and related equipment. The ER was prepared in 1991 and the Letter
Agreement altered, for this equipment only and for the reasons stated therein,
the two-thirds, one-third sharing of costs between PacifiCorp and Idaho Power,
respectively, as provided in the Jim Bridger Ownership and Operation Agreement.
Pursuant to the Letter Agreement, PacifiCorp and Idaho Power will share the
costs of the installed transformer on a five-sixths/one-sixth basis,
respectively.


Ownership of Facilities
In response to Commission Staff's comments that the Letter Agreement is somewhat
vague in its description of the ownership shares of the facilities, PacifiCorp
hereby states that PacifiCorp shall have a five-sixths ownership share and Idaho
Power shall have a one-sixth ownership share of the facilities installed
pursuant to the Letter Agreement.


B-4






--------------------------------------------------------------------------------




Lois D. Cashell, Secretary
May 20, 1994
Page 2




Operation and Maintenance Charges
PacifiCorp will operate and maintain the 230/34.5/kV transformer as part of its
activities associated with the Jim Bridger Project. PacifiCorp's costs incurred
for the transformer will be accounted and billed to Idaho Power -- except, in
this case, at 16.7% rather than 33.3% -- as part of the Jim Bridger Project. The
Letter Agreement provides for cost sharing of PacifiCorp's actual costs of
operating and maintaining the facilities to be installed. PacifiCorp's actual
costs consist of its direct costs such as labor, materials, transportation and
contracted services as well as PacifiCorp's overheads. Such actual costs are for
such items including but not limited to wages plus associated overtime, benefits
and taxes, materials either purchased or withdrawn from stores, freight
expenses, vehicle charges, tool expenses and contract rates or charges for
outside services.


Any overheads applied to PacifiCorp's actual direct costs of operation and
maintenance of the facilities, and allocated between the parties pursuant to the
Letter Agreement, are the same overheads which PacifiCorp applies for operation
and maintenance of its own facilities. PacifiCorp will apply no additional or
modified overheads to the new facilities because of their partial ownership by
Idaho Power.


In accordance with 18 CFR 35.11 of the Commission's Rules and Regulations,
PacifiCorp requests a waiver of prior notice such that a rate schedule be
assigned to be effective within 60 days of the Commission's receipt of
PacifiCorp's initial filing of April 4, 1994. Such waiver, if granted, would
have no effect on purchasers under other rate schedules.


Copies of this amended filing have been supplied to the parties shown on the
attached distribution list. A draft Notice of Amended Filing is attached to this
letter.


Sincerely,
/s/ Jerry D. Miller
Jerry D. Miller, Manager
Power System Services
CP : cc


Attachment


FEDERAL EXPRESS


Distribution List on attached sheet.


B-5




--------------------------------------------------------------------------------




Lois D. Cashell, Secretary
May 20, 1994
Page 3
DISTRIBUTION LIST
Steven Herod, Director
Federal Energy Regulatory Commission
825 North Capitol Street, N.E.
Washington, D.C. 20426


William G. Longenecker, Chief
Electric Rate Filings Branch (ER-12.1)
Federal Energy Regulatory Commission
825 North Capitol Street, N.E.
Washington, D.C. 20426


Stephen D. Pointer
Federal Energy Regulatory Commission
825 North Capitol Street, N.E.
Washington, D.C. 20426


William Warren
Public Utility Commission of Oregon
550 Capital Street, N.E.
Salem, Oregon 97310-1380


Idaho Public Utilities Commission
Statehouse
Boise, Idaho 83720


Jan B. Packwood, Vice President
Idaho Power Company
P.O. Box 70
Boise, Idaho 83707


Jerry D. Miller
Manager, Power System Services
PacifiCorp
920 S.W Sixth Avenue, 424 PSB
Portland, Oregon 97204


Marcus Wood
Stoel Rives Boley Jones & Grey
900 S.W. Fifth Avenue, Suite 2700
Portland, Oregon 97204
    
B-6




--------------------------------------------------------------------------------




ATTACHMENT B TO EXHIBIT B


PACIFICORP TRANSMISSION SYSTEM
ALTERNATIVE O&M AND A&G COSTS
O&M and A&G expense Factors as a percent of installed cost of facilities. (See
Page 2)
1.68%
Installed Cost of Facilities per attachment to Letter Agreement.
$1,840,619
Alternative Annual O&M and A&G Charge:
 
(1/6) x $1,840,619 x 1.68% = $5,154
 































B-7




--------------------------------------------------------------------------------






[ownershipagreementimage2.jpg]
B-8






--------------------------------------------------------------------------------




PACIFICORP RATE SCHEDULE FERC NO. ____
RATE SHEET FOR OPERATION AND MAINTENANCE CHARGES
PURSUANT TO THE
LETTER AGREEMENT
DATED FEBRUARY 16, 1994 BETWEEN
IDAHO POWER COMPANY AND PACIFICORP


PacifiCorp shall charge Idaho Power Company one-sixth of its actual costs of
operation and maintenance of the facilities installed pursuant to the Letter
Agreement. PacifiCorp’s actual costs plus PacifiCorp’s standard overheads.
PacifiCorp shall maintain a record of the charges to Idaho Power Company
pursuant to the Letter Agreement. Upon termination of this rate schedule,
PacifiCorp shall tender with the Federal Energy Regulatory Commission a
compliance filing illustrating that the then-present value of the cumulative
amounts charged to Idaho Power Company do not exceed the then-present value of
the cumulative amounts calculated by applying the sum of PacifiCorp’s annual
transmission system operation and Maintenance and Administrative and General
expense factors, as defined below, to one-sixth of the installed cost (as may be
adjusted from time to time by betterments, retirements or replacements) of the
facilities installed under the Letter Agreement.
PacifiCorp’s Operating and Maintenance (“O&M”) and Administrative and General
(“A&G”) expense factors for any calendar year shall be calculated as follows
based upon PacifiCorp’s FERC Form No. 1 for the previous calendar year.
Operation and Maintenance Expense Factor
O&M Expense Factor=(A-B)/E
Administrative and General Expense Factor
A&G Expense Factor =((G/H)xF)/E
where
A = Total Transmission O&M Expense (Page 321, Line 99)
B = Transmission of Electricity by Others (Page 321, Line 87)
C = Total Transmission Plant in Service, Beginning of Year (Page 206-7, Line 53)
D = Total Transmission Plant in Service, End of Year (Page 206-7, Line 53)
E = Average Transmission Plant in service = (C + D) / 2
F = Total A&G Expense (Page 323, Line 167)
G = Transmission O&M Wages (Page 354, Line 19)
H = Total O&M Wages without A&G (Page 354, Line 25 minus Line 24)
    


B-9


